t c summary opinion united_states tax_court jodene seamons petitioner and john alan davis intervenor v commissioner of internal revenue respondent docket no 18478-06s filed date jodene seamons pro_se john alan davis pro_se heather d horton for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case arises from petitioner’s request for relief from joint_and_several_liability with respect to her tax_liability for respondent determined that petitioner qualified for relief from joint_and_several_liability under sec_6015 intervenor disagrees thus the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when petitioner filed her petition she resided in arizona intervenor and petitioner married in date at the time petitioner resided in phoenix arizona and was employed as a paralegal intervenor resided in kingman arizona and was employed as a college professor around april date intervenor was discharged from his professorship intervenor received unemployment_compensation for about months until he was hired by a financial services company in date in date intervenor sold his mobile home for dollar_figure less commissions on completion of intervenor’s training with the financial services company the couple moved to chino valley and he opened a branch in prescott arizona however intervenor was terminated from the financial services company in date around february through date intervenor applied for and received unemployment_compensation from the arizona department of economic security department in date he obtained new employment and was employed with that company for the remainder of around date petitioner and intervenor began living separate and apart--petitioner in phoenix and intervenor in chino valley and seligman arizona the arrangement took a toll on their relationship and petitioner filed for divorce in date during their divorce settlement conference in date the couple agreed to file joint federal and state_income_tax returns for they also agreed that they would provide each other with all necessary documentation for the preparation of the returns that petitioner would prepare the returns and that they would share equally in any refunds or hold each other harmless for half of any additional income taxes or costs intervenor did not disclose at the divorce settlement conference or at anytime thereafter that he had received unemployment_compensation in his unemployment_compensation was mailed to his chino valley and seligman residences while petitioner’s mail was addressed to her phoenix residence on or about date petitioner prepared and filed their joint form_1040 u s individual_income_tax_return for intervenor did not provide petitioner with a form 1099-g certain government payments showing that he had received unemployment_compensation in petitioner did not report intervenor’s unemployment_compensation on the form_1040 it showed a dollar_figure overpayment on date respondent issued a notice_of_deficiency to petitioner and intervenor respondent from third-party payor records determined that intervenor had received dollar_figure in unemployment_compensation in respondent determined a dollar_figure deficiency in response petitioner filed a timely petition with the court and a request for relief from joint_and_several_liability with the internal_revenue_service irs intervenor filed a form innocent spouse statement with the irs and a notice of intervention with the court petitioner and respondent agree that petitioner’s request for relief from joint_and_several_liability pursuant to sec_6015 should be granted in full i burden_of_proof discussion except as otherwise provided in sec_6015 petitioner bears the burden_of_proof with respect to her entitlement to relief from joint_and_several_liability see rule a 119_tc_306 affd 101_fedappx_34 6th cir mcclelland v commissioner tcmemo_2005_121 and cases cited therein but petitioner need only persuade the court by a preponderance_of_the_evidence see haltom v commissioner tcmemo_2005_209 mcclelland v commissioner supra ii joint_and_several_liability and sec_6015 relief sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayers’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs but the irs may relieve a taxpayer from joint_and_several_liability under sec_6015 in certain circumstances sec_6015 provides full or apportioned relief for an understatement_of_tax if certain criteria are satisfied see sec_6015 and the parties agree that petitioner satisfies the requirements of sec_6015 b and e intervenor asserts however that petitioner knew or had reason to know when she signed the return that there was an understatement_of_tax see sec_6015 and taking into account all of the facts and circumstances it would not be inequitable to hold her liable for petitioner and respondent agree that petitioner satisfies all five elements of sec_6015 a - e the understatement see sec_6015 thus according to intervenor petitioner is not entitled to relief from joint_and_several_liability a knowledge or reason to know of the understatement the parties have stipulated that petitioner did not know that intervenor had applied for and received unemployment_compensation in intervenor testified that he never advised petitioner that he had applied for or received unemployment_compensation in additionally the record contains no evidence establishing that petitioner had actual knowledge that the form_1040 contained an understatement when she signed it the court’s analysis therefore is governed by whether petitioner had reason to know of the understatement when she signed the form_1040 in the ninth circuit2 the requesting spouse has reason to know of an understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the substantial_understatement 887_f2d_959 9th but for sec_7463 an appeal would lie with the court_of_appeals for the ninth circuit see sec_7482 therefore the court follows the law of that circuit see 54_tc_742 affd 445_f2d_985 10th cir the court has employed a similar test whether a reasonably prudent taxpayer in the requesting spouse’s position continued cir and cases cited thereat revg an oral opinion of the court see also 3_f3d_1342 9th cir extending the price test to omission_of_income cases revg tcmemo_1991_361 and tcmemo_1991_472 with respect to omission_of_income cases in determining whether the requesting spouse had reason to know of the understatement when she signed the return courts also consider whether the requesting spouse was aware of the circumstances of the transactions that gave rise to the understatement not the tax consequences wiksell v commissioner tcmemo_1994_99 revd on other grounds 90_f3d_1459 9th cir pietromonaco v commissioner tcmemo_1991_361 see also 94_tc_126 a taxpayer claiming innocent spouse status must establish that he or she is unaware of the circumstances that give rise to the understatement not merely the tax consequences affd 992_f2d_1132 11th cir korchak v commissioner tcmemo_2006_185 applying the knowledge of the circumstances of the transactions test in the context of a claim for relief under sec_6015 in determining whether the requesting spouse was aware of the circumstances of the transactions that gave rise to the continued when the requesting spouse signed the return could be expected to know that the return contained an understatement or that further investigation was warranted haltom v commissioner tcmemo_2005_209 and cases cited therein understatement the court_of_appeals for the ninth circuit examines factors including the requesting spouse’s education level the requesting spouse’s involvement in their business and financial affairs the presence of expenditures that appear lavish or unusual when compared to their past income levels standard of living and spending patterns and the culpable spouse’s evasiveness and deceit concerning their finances pietromonaco v commissioner f 3d pincite price v commissioner supra pincite circumstances of the transaction intervenor asserts that petitioner knew that he was unemployed in the circumstance of the transaction thus she had a duty to inquire into whether he had received unemployment_compensation in according to intervenor a reasonable paralegal with substantial experience in family law would believe that a person with sound mind would apply for and receive unemployment_compensation rather than allow the equity in a small personal_residence to dissipate entirely the court has employed similar factors the requesting spouse’s education level and her business knowledge and experience the requesting spouse’s participation in business affairs or bookkeeping the nonrequesting spouse’s openness about their income and business transactions the presence of unusual or lavish expenditures and whether their standard of living improved significantly during the years in issue laird v commissioner tcmemo_1994_564 the court rejects intervenor’s contention that his mere unemployed status and the fact that he was arguably eligible for unemployment_compensation are the relevant circumstances of the transaction the court finds that the circumstance of the transaction was the department’s finding that intervenor was eligible for unemployment benefits pursuant to arizona law see ariz rev stat ann secs -772 -773 but for the department’s determination that intervenor was eligible for unemployment benefits he would not have received any benefits-- notwithstanding that he was unemployed and was arguably eligible for such benefits see ariz rev stat ann secs listing seven qualifying conditions -773 see also braden v commissioner tcmemo_2001_69 the court examines whether the taxpayer was aware of the underlying transaction that produced the omitted income 115_tc_183 the taxpayer knew of the distribution from her spouse’s retirement_plan and the interest earned on a certain account that produced the omitted income items affd 282_f3d_326 5th cir 114_tc_333 the underlying circumstance was the spouse’s transcript service that produced the omitted income item moreover the court has also determined that taxpayers must have sufficient knowledge of the transaction to permit them to inquire as to its appropriate tax treatment braden v commissioner supra citing hillman v commissioner t c memo had intervenor provided petitioner with a form 1099-g or informed her that he had received unemployment benefits she could have inquired about the appropriate tax treatment of the benefits the court is inclined to agree with petitioner that when you are unemployed you’re eligible for lots of things but that status and the mere fact that someone might be eligible for benefits by themselves are not determinative under arizona law without more such circumstances did not trigger a duty_of inquiry on petitioner’s behalf the price factors applied application of the price factors to the facts here leads the court to the conclusion that petitioner had no reason to know of the understatement resulting from intervenor’s omission of his unemployment_compensation when she signed the return he received the unemployment_compensation when they were living apart and his unemployment checks were mailed to his separate residences he did not provide petitioner with a form 1099-g showing that he had received unemployment_compensation in he also failed to disclose during their divorce settlement conference or at any other time that he received unemployment_compensation in the record also supports a conclusion that petitioner’s involvement in their finances was insufficient to put a reasonable person in her position on notice that the form_1040 contained an understatement when it was signed additionally there is no evidence that their expenditures were unusual or extravagant or that their overall standard of living significantly improved during such as to put a reasonably prudent person in petitioner’s position on notice when the form_1040 was signed that intervenor had received and failed to report his unemployment_compensation see 57_tc_680 haltom v commissioner tcmemo_2005_209 barranco v commissioner tcmemo_2003_18 laird v commissioner tcmemo_1994_564 on the record their expenditures and standard of living appear to be commensurate with their expenditures and standards of living in prior years thus the circumstances were not so out-of-whack that they should have triggered the duty_of inquiry on petitioner’s part haltom v commissioner supra see also juell v commissioner tcmemo_2007_219 kling v commissioner tcmemo_2001_78 the court rejects intervenor’s contention that he did not inform petitioner that he had received unemployment_compensation because he did not know that it was taxable not only is his knowledge irrelevant but intervenor a former college professor the court notes that ariz rev stat ann sec provides that at the time of filing a claim for unemployment benefits the individual shall be informed that unemployment benefits are subject_to federal_income_tax and he may elect to have the tax withheld who taught business classes worked for a financial services company and had opened a branch for the company should have known that his unemployment_compensation was taxable the court can examine other factors relevant to the issue before it see pietromonaco v commissioner f 3d pincite price v commissioner f 2d pincite petitioner and intervenor were directed by their divorce decree to file a joint_return and to provide all necessary documentation to each other respondent contends that a reasonably prudent person in petitioner’s position when she signed the return would believe that the return was correct in order to truly finalize the divorce simply put the court agrees and this factor weighs in petitioner’s favor intervenor contends that it was not reasonable for petitioner to believe that he ‘had sufficient funds with which to support himself in and implicitly give up unemployment_compensation since he had relied on unemployment_compensation in ’ respondent on the other hand contends that a reasonably prudent person in petitioner’s position when she signed the return would not have assumed petitioner testified that she suggested that intervenor might want to look into unemployment_compensation in in order to meet his child_support_obligations but she cannot recall whether he did or whether he had received unemployment_compensation in that intervenor had applied for unemployment when intervenor had money to support himself respondent’s argument is persuasive intervenor had sold his mobile home in date for about dollar_figure less commissions before becoming unemployed in date intervenor received dollar_figure as compensation_for services in he was unemployed for less than months a relatively short_period considering that the amounts are comparable it would be reasonable for a prudent person in petitioner’s position when the return was signed to believe that he could have supported himself with the sale proceeds for the short time in which he was diligently searching for employment rather than obtain unemployment_compensation b inequity of respondent’s grant of relief to petitioner the two most often cited factors for determining whether it would be inequitable to hold a requesting spouse liable for a deficiency are whether the requesting spouse received significant benefit pietromonaco v commissioner f 3d pincite and cases cited thereat and the failure to report the correct_tax liability results from the nonrequesting spouse’s concealment overreaching or other wrongdoing alt v commissioner t c pincite intervenor received dollar_figure for january through february and dollar_figure for april through date although the parties have stipulated that petitioner received no benefit from the unemployment_compensation intervenor contends that she received a benefit to the extent that it was used to pay her last month’s rent at the chino valley apartment but normal support is generally not considered a significant benefit pietromonaco v commissioner f 3d pincite and cases cited thereat moreover the record supports a conclusion that petitioner did not receive any benefit from intervenor’s unemployment_compensation he received it after they had started living apart and she paid most if not all of their living_expenses during their marriage while his income was used to satisfy his obligations as to the second factor the court has found that intervenor concealed his receipt of the unemployment_compensation the court finds that it would be inequitable to hold petitioner liable for the deficiency attributable to intervenor’s omission of his unemployment_compensation therefore sec_6015 is satisfied the court also finds by a preponderance_of_the_evidence that petitioner has satisfied the requirements of sec_6015 and she is entitled to relief from joint_and_several_liability to reflect the foregoing decision will be entered for petitioner
